DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 10/13/2022. As directed by the amendment: claim 30 has been amended.  Thus, claims 21 – 49 are presently pending in this application with claims 21 – 29 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.
Regarding claim 30, Applicant argued that Spohn does not teach a first pressure limit imposed by the fluid injector and a second pressure limit imposed by the fluid injector.  However, Spohn describes the operation of setting a pressure limit and other limit for a fluid delivery in paragraph [0240], specifically the operator touches a pressure limit button... A parameter range for the allowable pressure range is displayed, along with the virtual numeric keyboard for entering the pressure... The operator enters the desired pressure and may confirm the pressure by touching the "Enter" button.  Therefore, the fluid injector would impose the limits as set by the operator as appropriate as discussed in paragraphs [0162] and [0240]. Further, Spohn discloses that the pressures required to force saline through catheter 1100 are much less than that of contrast as discussed in paragraph [0151], therefore the second pressure limit is less than the first pressure limit so that the saline is not injected at a high pressure and resulted in a high flow rate. Spohn also teaches varying a pressure limit of the fluid injector from the first pressure limit to the second pressure limit during a transition from the first phase to the second phase (paragraphs [0161] and [0162] discuss varying the pressure limit as desired between phases).
See rejections below for more details.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 – 36, 40 – 42, 44, and 49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spohn (U.S. 2009/0247865).
Regarding claim 30, Spohn teaches a method of delivering multiple fluids to a patient via a multiphase injection with a fluid injector, comprising: 
injecting a first fluid (the contrast) during a first phase of the injection with a first pressure limit imposed by the fluid injector, wherein the first fluid has a first viscosity (paragraph [0161] discusses delivering contrast at high flow high pressure);  Examiner notes that paragraph [0240] discloses the operation of setting a pressure limit, specifically that the operator touches a pressure limit button... A parameter range for the allowable pressure range is displayed, along with the virtual numeric keyboard for entering the pressure... The operator enters the desired pressure and may confirm the pressure by touching the "Enter" button; Therefore, the fluid injector would impose the limits as set by the operator as appropriate as discussed in paragraphs [0162] and [0240];
and injecting a second fluid (saline) during a second phase of the injection with a second pressure limit imposed by the fluid injector (as discussed in paragraph [0240]), wherein the second fluid has a second viscosity (paragraph [0162] discusses delivering saline at a flow rate and paragraph [0240] discussing setting fluid limit as discussed above); Therefore, the fluid injector would impose the limits as set by the operator as appropriate as discussed in paragraphs [0162] and [0240]; 
and varying a pressure limit of the fluid injector from the first pressure limit to the second pressure limit during a transition from the first phase to the second phase (paragraphs [0161] and [0162] discuss varying the pressure limit as desired between phases); 
wherein the first viscosity is greater than the second viscosity, specifically the viscosity of saline is much lower than the viscosity of contrast as discussed in paragraph [0151];
and wherein the second pressure limit is less than the first pressure limit to minimize a flow rate fluctuation in a fluid path at the transition from the first phase to the second phase (the pressures required to force saline through catheter 1100 are much less than that of contrast as discussed in paragraph [0151], therefore the second pressure limit is less than the first pressure limit so that the saline is not injected at a high pressure and resulted in a high flow rate).
Regarding claim 31, Spohn teaches that the second pressure limit is derived from at least one of a table or an equation or pressure measured during the second phase (the second pressure limit is based on known pressure limit of saline as discussed in paragraph [0151]).
Regarding claim 32, Spohn teaches that the injecting the second fluid during the second phase of the injection with the second pressure limit comprises injecting the second fluid at the second pressure limit for a duration of the second phase (for the desired duration as discussed in paragraph [0150]).
Regarding claim 33, Spohn teaches that the second pressure limit is based upon at least one parameter of the fluid delivery system, wherein the at least one parameter is selected from a group comprising fluid type, fluid viscosity, catheter size, desired flow rate, system capacitance, and system impedance (the second pressure limit is based on the type of fluid, specifically saline as discussed in paragraph [0151]).
Regarding claim 34, Spohn teaches that the second pressure limit is determined based on a position of a piston within a syringe containing the second fluid (specifically the farther plunger 1010 is depressed, the greater the flow rate (and therefore pressure limit) via, for example, a potentiometer such as a linear potentiometer within housing 1020 of controller 1000 as discussed in paragraph [0153]).
Regarding claim 35, Spohn teaches that determining a flow rate for the second fluid based on the second pressure limit (since the system can display a flowrate on user display 210 that is controlled by the position of piston 510 as discussed in paragraph [0133]).
Regarding claim 36, Spohn teaches that pre-pressurizing a second syringe containing the second fluid prior to injecting the second fluid (since the system can be primed and connected to the patient via the catheter as discussed in paragraph [0159]).
Regarding claim 37, Spohn teaches that applying the second pressure limit while injecting an initial amount of the second fluid and applying the first pressure limit while injecting a remaining amount of the second fluid (paragraphs [0161] and [0162] discuss varying the pressure limit as desired between phases).
Regarding claim 40, Spohn teaches that gradually transitioning from the first pressure limit to the second pressure limit during a transition from the first phase to the second phase over a pre-determined transition time (specifically saline is used as a secondary flushing fluid which is supplied to the patient between injections of contrast media (can be understood as transitioning between saline and contrast delivery) as discussed in paragraph [0168])
Regarding claim 41, Spohn teaches that the transition comprises a decrease in a flow rate of the first fluid and an increase in a flow rate of the second fluid (flow of contrast media is stopped while saline is used to flush the device as discussed in paragraph [0168]).
Regarding claim 42, Spohn teaches that the first pressure limit is a safety pressure limit (The fluid delivery system 1200 may enter a disarmed or safe state when certain conditions are met including, but not limited to, failure of a self-diagnostic check, detection of air in either the contrast or saline portions of the fluid path set 1700, absence of some of the requisite components, and the reaching of a pressure limit that is deemed to be unsafe for the patient as discussed in paragraph [0248]).
Regarding claim 44, Spohn teaches displaying a change to at least one of the first pressure limit, the second pressure limit, a flow rate of the first fluid, and a second flow rate of the second fluid (The system can also provide audible and/or visual feedback of the flow rate via, for example, user display 210 that is preferably controlled by the position of piston 510 as discussed in paragraph [0133]).
Regarding claim 49, Spohn teaches that the first fluid is an imaging contrast agent and the second fluid is saline (paragraphs [0161] and [0162]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (U.S. 2009/0247865) in view of Morello (U.S. 2010/0130809)
Regarding claim 43, Spohn teaches claim 31 as seen above.
However, Spohn does not teach that the equation is determined by a regression analysis of maximum pressure within the fluid injector at a plurality of different flow rates.
Morello teaches a method for delivering fluid similar to Spohn and the current application, further including that the equation is determined by a regression analysis of maximum pressure within the fluid injector at a plurality of different flow rates (paragraph [0043] discusses the equations are based on several multiple regression analyses).
It would have been obvious to one having skill in the art at the time the application was filed to combine the features of Morello with the method of Spohn in order to use empirical pump data to detail various flow rates versus pump motor speed (paragraph [0043]).

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (U.S. 2009/0247865) in view of Uber (U.S. No 2021/0338922)
Regarding claim 45, Spohn teaches claim 33 as seen above.
However, Spohn does not teach that the at least one parameter is system capacitance, and wherein the system capacitance is determined from a model of system capacitance as a function of: pressure within a syringe containing the second fluid; and position of a piston within the syringe.
Uber teaches a method for fluid delivery similar to Spohn and the current application, further including that the at least one parameter is system capacitance, and wherein the system capacitance is determined from a model of system capacitance as a function of: pressure within a syringe containing the second fluid; and position of a piston within the syringe (paragraph [0103] discloses before pulling back, the injector can add the amount of the expected capacitance to the volume to be delivered, for example if the user has selected a volume of 30 ml to be delivered, the total volume the injector piston moves would be 34 ml (30+4) if the syringe is nearly full and the pressure at the end of the injection reaches 200 psi).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Uber with the method of Spohn in order to significantly reduce the dribble (paragraph [0103]).

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (U.S. 2009/0247865) in view of Kamen (U.S. No 2019/0134297)
Regarding claim 46, Spohn teaches claim 30 as seen above.
However, Spohn does not teach generating an impedance model after injecting the second fluid; and determining an actual fluid delivery profile based at least partly on the impedance model.
Kamen teaches a fluid delivery method similar to Spohn and the current application, further including that generating an impedance model after injecting the second fluid; and determining an actual fluid delivery profile based at least partly on the impedance model (paragraph [0261]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kamen with the method of Spohn in order to characterize and express the volume of fluid within dispensing chamber in response to a pumped influx of fluid and an outlet of fixed flow impedance (paragraph [0261]).

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (U.S. 2009/0247865) in view of Kamen (U.S. No 2019/0134297), and in view of Benamou (U.S. 2022/0001092)
Regarding claim 47, Spohn and Kamen teach claim 46 as seen above.
However, Spohn and Kamen do not teach generating an image of the patient using at least one of CT, MR, nuclear, ultrasonic, and angiography imaging; and determining the actual fluid delivery profile based at least partly on the image.
Benamou teaches a method for fluid delivery similar to Spohn and the current application, further including that generating an image of the patient using at least one of CT, MR, nuclear, ultrasonic, and angiography imaging; and determining the actual fluid delivery profile based at least partly on the image (specifically color in the video image or signals can indicate blood in the fluid-filled working space and the controller responsive to the control signal can adjust or increase the rate of fluid flow through the working space to clear the blood and improve endoscopic vision as discussed in paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Benamou with the combined method of Spohn and Kamen in order to allow controller to adjust the fluid pressure based on the current condition (paragraph [0094]).

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spohn (U.S. 2009/0247865) in view of Xavier (U.S. 2020/0035355)
Regarding claim 48, Spohn teaches claim 30 as seen above.
However, Spohn does not teach applying a lower limit to a flow rate of the first fluid to prevent an injector motor speed from falling below a given percentage of a set speed for an injection procedure.
Xavier teaches a fluid delivery method similar to Spohn and the current application, further including that applying a lower limit to a flow rate of the first fluid to prevent an injector motor speed from falling below a given percentage of a set speed for an injection procedure (paragraph [0053] discusses maximum and minimum rate at which the medication may be administered).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Xavier with the method of Spohn in order to ensure the medication is administer in a correct manner (paragraph [0053]).

Allowable Subject Matter
Claims 38 – 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 38, cited prior arts do not teach deriving a third pressure limit from at least one of a table or an equation or pressure measured during the first phase that is different from the first pressure limit and second pressure limit and then applying the second pressure limit while injecting an initial amount of the second fluid; and applying the third pressure limit while injecting a remaining amount of the second fluid.
Claim 39 is objected to be allowable due to its dependency on claim 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH T. BUI
Examiner
Art Unit 3783



/Anh Bui/               Examiner, Art Unit 3783                                                                                                                                                                                         
/NATHAN R PRICE/               Supervisory Patent Examiner, Art Unit 3783